                               Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 1 of 34 Page ID #:1


                     1         UTZURRUM LAW OFFICES, A.P.C.
                               Joe Utzurrum, Esq.
                     2         Cal Bar Number 171701
                               11620 Wilshire Blvd. Ste. 900
                     3         Los Angeles, California 90025
                               Tele 310.887.1837
                     4         Email joe@ulawoffices.com
                     5
                               Attorneys for Plaintiff, JOSEPH R.
                     6         MEEHAN
                     7
                     8
                     9
                                                    UNITED STATES DISTRICT COURT
                    10                            CENTRAL DISTRICT OF CALIFORNIA
                    11
                               JOSEPH R. MEEHAN,                 ) Case No.
                    12                                           )
                                                Plaintiff,       ) COMPLAINT FOR DAMAGES
                    13                                           ) AND DEMAND FOR JURY TRIAL
                                          vs.                    )
                    14                                           ) 1. Libel
                    15         DANIELLE MATHESON,                ) 2. Libel Per Se
                                                                 ) 3. Trade Libel
                    16                          Defendant,       )
                                                                 ) 4. False Light
                    17                                           ) 5. Intentional Infliction of
                                                                 )     Emotional Distress
                    18                                           ) 6. Negligent Infliction of Emotional
                                                                 )     Distress
                    19                                           ) 7. Permanent Injunction
                    20                                           ) 8. Declaratory Relief
                                                                 )
                    21             Plaintiff, JOSEPH R. MEEHAN, an individual, hereby, by and through
                    22         his counsel of record, allege as follows:
                    23                                 I. JURISDICTION AND VENUE
                    24         1. This court has original jurisdiction under 28 U.S.C. §1332, because all
                    25            Plaintiffs are citizens of the state of California and all defendants are
                    26            citizens of states other than the state of California. Additionally, the
                    27            amount in controversy in this matter exceeds $75,000.00, exclusive of

                    28            costs and interests as more specifically plead infra.
                                                                                             Complaint for Damages and
UTZURRUM LAW OFFICES, A.P.C.                                                                      Demand for Jury Trial
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 2 of 34 Page ID #:2


     2. Venue is proper under U.S.C. §1391(b)(2), because a substantial amount
 1     of the events and omissions giving rise to the claim occurred in the Central
 2     District of California, and otherwise were knowingly directed at harming a
 3     citizen of the State of California and the citizen’s ability to take part in his
 4     occupation within the State of California, as more specifically plead infra.
 5                                     II. PARTIES
 6 3. Plaintiff, JOSEPH R. MEEHAN (Meehan or Plaintiff) is, and was, at all
 7    times relevant, domiciled in Los Angeles, California and thus a citizen of
 8    California. Plaintiff is referred to in the complaint herein by “Joey Ryan”
 9     which is one of Plaintiff’s professional wrestling pseudonym or persona.
10 4. Defendant, Danielle Matheson (Matheson), is, and was, at all relevant
11    times, domiciled in Toronto, Ontario, Canada and thus a citizen of Ontario,
12    Canada.
13                      III. FACTS COMMON TO ALL CLAIMS
14 5. In early 2000, Plaintiff began training to become a professional wrestler of
15    the kind that is a theatrical performance as opposed to the competitive
16    Olympic style Greco-Roman and freestyle wrestling.
17 6. Before making his debut, Plaintiff spent approximately seven months
18    training, which included fitness training, learning wrestling moves and
19    learning how to develop a character and persona that an audience would
20     find entertaining, among other things.
21 7. Plaintiff made his professional wrestling debut on or about September
22    2000.
23 8. Plaintiff wrestled using various names, personas and characters, with his
24     most notable being that of “Joey Ryan”. The character and persona of
25     “Joey Ryan” was created and used in wrestling shows by Plaintiff
26     beginning on or about 2001.
27
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                              2
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 3 of 34 Page ID #:3


     9. Plaintiff was also involved in wrestling promotions and in one instance was
 1     one of six founders of a successful Southern California promotions called
 2     Pro Wrestling Guerrilla, known as “PWG”.
 3 10. Plaintiff formed and is the principal of “Bar Wrestling” wherein the
 4    wrestling shows promoted by Bar Wrestling would be held in various bars
 5     in Southern California, including and notably, a popular establishment
 6     called the Bootleg Theater in Los Angeles that is also a popular social
 7     venue, American Legion Hall in Baldwin Park and Glass House in
 8     Pomona.
 9 11. Any and all persons, including defendants, who know Plaintiff and the
10    wrestling character “Joey Ryan”, knows that the two are related to,
11     associated with, principals of and owners and promoters of Bar Wrestling
12     and that Bar Wrestling is a Los Angeles, California based promotion that
13     operates in Los Angeles, California.
14 12. In addition to promotions, Plaintiff is, and was, a talented and
15    entertaining wrestler and has made wrestling appearances in some of the
16     more nationally recognized promotions, including World Wrestling
17     Entertainment (WWE) and Ring of Honor (ROH), Lucha Underground
18     (Lucha) and Impact Wrestling (Impact).
19 13. Through the years “Joey Ryan” became a popular wrestling character
20    and thus on or about 2011, ten years after Plaintiff’s creation of “Joey
21     Ryan”, Plaintiff produced merchandise that Plaintiff would sell at wrestling
22     shows and on his website, for example, socks, t-shirts, sweatshirts, hats,
23     toys, pins, comic books, autograph pictures, etc. that depict the “Joey
24     Ryan” likeness, posed and in action.
25 14. Having the ability to derive income from selling merchandise is one of
26    the goals of professional wrestlers and is common for professional
27     wrestlers after the wrestler achieves a higher level of popularity, which
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           3
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 4 of 34 Page ID #:4


       would be a market indicator on determining the probability of success of
 1     merchandise sales and justify incurring the cost of production.
 2 15. For the past twenty years, Plaintiff spent a great deal of resources,
 3    including, time and money, in promoting himself as a wrestler and
 4     promoting his wrestling shows, including Bar Wrestling, as well as
 5     developing innovative ways to keep his wrestling character “Joey Ryan”
 6     popular and/or interesting to the wrestling community.
 7 16. The popularity of a wrestler may be determined by how many persons
 8    are interested in the wrestler’s activities and thoughts. Over the last fifteen
 9     years or so “social networking” or “social media” applications and websites
10     have been one of the go-to indicators of the level of popularity and public
11     interest in persons and subject matters.
12 17. Plaintiff has performed in twelve different countries and over half of the
13    United States. Beginning in 2016, Plaintiff’s popularity and interest have
14     grown to performing in more than two hundred events per year.
15 18. Twitter is a social networking or social media service where users can
16    publish or post messages and statements in order to interact with other
17     users. The messages are called “tweets”. Registered users can publish or
18     post messages and statements, but non-registered users can only read
19     them. Unless the registered users change the default setting, tweets can
20     be read by any person who can access twitter.com. That is to say Twitter
21     is not an application that is meant to make the user’s messages more
22     private. In the instant case defendant had, and has, made Twitter
23     messages, i.e., tweets, retweets, replies, and likes, accessible and
24     displayed to any person who can access Twitter.
25 19. Twitter also permits account holders to “follow” each other so that each
26    user can be directly notified of posts made by other accountholders.
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            4
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 5 of 34 Page ID #:5


     20.   Twitter explains what a “Like” is in its “Help Center” webpage, “Likes
 1     are represented by a small heart and are used to show appreciation for a
 2     Tweet. You can view the Tweets you've liked from your profile page by
 3     clicking or tapping into the Likes tab.”
 4 21. Twitter explains what a “Retweet” is in its “Help Center” webpage, “A
 5    Retweet is a re-posting of a Tweet. Twitter's Retweet feature helps you
 6     and others quickly share that Tweet with all of your followers. You can
 7     Retweet your own Tweets or Tweets from someone else. Sometimes
 8     people type ‘RT’ at the beginning of a Tweet to indicate that they are re-
 9     posting someone else's content. This isn't an official Twitter command or
10     feature, but signifies that they are quoting another person's Tweet.” As
11     such, resending messages to the public and other users are made by the
12     volitional act of the Twitter accountholder. Defendant’s herein retweets
13     were made by the volitional act of each defendant.
14 22. Generally, a hashtag, i.e., “#”, that is followed by specific characters
15    make content more discoverable on social media platforms and assist in
16     engaging with other social media users based on a common theme or
17     interest. Clicking on or searching any hashtag directs a user to
18     every social media post using the same hashtag, whether Twitter,
19     Instagram, Facebook, etc. Twitter explains what a hashtag is in its “Help
20     Center” webpage,
21              A hashtag—written with a # symbol—is used to index
22              keywords or topics on Twitter. This function was
                created on Twitter, and allows people to easily follow
23              topics they are interested in.
24              Using hashtags to categorize Tweets by keyword
                •     People use the hashtag symbol (#) before a
25
                relevant keyword or phrase in their Tweet to
26              categorize those Tweets and help them show more
                easily in Twitter search.
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                            5
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 6 of 34 Page ID #:6


                •     Clicking or tapping on a hashtagged word in any
 1              message shows you other Tweets that include that
                hashtag.
 2
                •     Hashtags can be included anywhere in a Tweet.
 3              •     Hashtagged words that become very popular
                are often trending topics.
 4
 5 23.    Instagram is another social networking or social media service that
 6     allows users to upload videos and photos and uses hashtags to connect
 7     users in the same manner as Twitter. When one user wants to check on
 8     and routinely get updates on another Instagram account holder, the user
 9     can “follow” another Instagram user, much like Twitter.
10 24.    Instagram uses what it calls “stories” for Instagram accountholders to
11     more closely directly connect with their followers. Stories are posts of
12     videos, photos and statements made by the Instagram account holder that
13     are made directly available to the Instagram accountholder’s followers and
14     remain available for twenty-four hours. After an item is posted to the
15     accountholder’s story, those following are notified of the story post.
16 25.    Up until June 2020 Plaintiff had 157,000 followers on his Instagram
17     account and 143,000 followers on his Twitter account.
18 26.    Plaintiff has a Twitter “handle” of “JoeyRyanOnline”, which is to say that
19     such is the manner in which Plaintiff is identified in his Twitter social media
20     account. The Twitter handle is usually identified by the characters
21     following “@”. Additionally, a social media “handle” is the manner in which
22     a person is identified in the social media application/website.
23 27.    In or around June 2020, “#SpeakingOut” is a social media trend and
24     community that is being used to accuse wrestlers, promotors,
25     personalities and journalists of sexual misconduct.
26 28.    Patreon is website or platform that allow artists and creators to publish
27     content, e.g., videos’, photos, etc. and also allows users to interact
28     through chat, for example, by paying monthly membership fee. By paying
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            6
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 7 of 34 Page ID #:7


       the membership fee persons become “patrons”. Plaintiff is and was a
 1     member of Patreon and does, and did, have subscribers who paid Plaintiff
 2     monthly membership fees that paid for access to Plaintiff’s posted videos,
 3     photos, media, etc.
 4 29. Cameo is website to create income stream. As Cameo.com describes
 5    on its “Frequently Asked Questions” webpage, “Cameo operates the
 6     CAMEO™ Marketplace — through our website and app — that lets fans
 7     book a personalized video shout-out — a CAMEO video — from their
 8     favorite talent. Our mission is to create the most personalized and
 9     authentic fan experiences in the world.”
10 30. As to all of the defendant’s conduct above and below described,
11    specifically since defendant has published her statements on social
12     networking sites, Plaintiff has,
13           a. Lost followers on his Twitter account of at least 11,000 followers
14              and is no longer getting 1,000 followers per month as Plaintiff
15              was prior to defendant’s statements;
16           b. Lost followers on his Instagram account at least 8,000 followers
17              and is no longer getting 1,000 followers per month as Plaintiff
18              was prior to defendant’s statements;
19           c. Lost venues for his Bar Wrestling promotions, including Bootleg
20              Theatre in Los Angeles, American Legion Hall in Baldwin Park
21              and Glass House in Pomona;
22           d. Lost revenues from Bar Wrestling in the amount of $1,500.00 per
23              month from distribution and streaming services and $2,000.00
24              per event with two events per month;
25           e. Lost revenues from merchandising in the amount of $1,000.00
26              per month;
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           7
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 8 of 34 Page ID #:8


             f. Lost revenues in his Patreon account in the amount of $3,000.00
 1              per month;
 2           g. Lost revenues in his Cameo account in the amount of $500.00
 3              per month;
 4           h. Lost revenues from Twitch account in the amount of $1,000.00
 5              per month plus subscription shares and tips from subscribers;
 6           i. Lost revenues from Wrestling Performance Bookings of
 7              $8,000.00 to $10,000.00 per month.
 8             IV. FALSE STATEMENTS MADE ABOUT PLAINTIFF
 9 A.     Danielle Matheson
10 31.    As of September 10, 2020, defendant, Danielle Matheson (Matheson)
11     had 748 “Following” and 5,015 “Followers” on her Twitter account wherein
12     she uses the handle “prograpslady”.
13 32. On or about June 21, 2020, Matheson used her twitter account with the
14    handle “prograpslady” to make the statement, “My own #SpeakingOut
15     story …” then made a webpage link available that takes a user to
16     Matheson’s webpage on wixsite.com that sets forth a statement labelled
17     “#speakingout” with the content, “Back in August 2019, I was assaulted. …
18     All I need to tell you, a stranger, is that I said I wasn’t interested and was
19     tired and just wanted to go to sleep more than once. … If your worry is
20     that lying about this could ruin someone’s career, please study the
21     numerous historical examples of famous people who have been accused
22     of sexual assault, domestic violence, or just being a shitty person who
23     have lost everything. …At first I couldn’t say it at all. Then I told one
24     person, but couldn’t say it with my voice. The time has come for him to
25     hold the shame and fear so many others have carried around with them.
26     It’s time to stop blaming myself for what he did so he can take back all of
27     the doubt and hurt and guilt he gave to me. Now I can say to anyone who
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                             8
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 9 of 34 Page ID #:9


       wants to listen: Joey Ryan assaulted me, and can get absolutely,
 1     unequivocally fucked.” (Matheson Defamatory Statement)
 2 33. As of September 17, 2020, Matheson Defamatory Statement was
 3    Replied to 62 times and ”Retweeted” at least 121 times, with 403 “Likes”.
 4 34. Most of the Replies to Matheson Defamatory Statement were apologies
 5    and praises of Matheson’s act of “bravery” in publishing Matheson’s
 6     Defamatory Statement, indicating that at least 62 persons read the
 7     Matheson Defamatory Statement and understood that Matheson was
 8     accusing Plaintiff of sexually assaulting Matheson, with one person
 9     replying, “I believe you and I hope he never gets the opportunity to hurt
10     anyone else again” and another, “I’m so sorry I’m one of the guilty ones
11     that put money in that mans pocket.”
12 35. An immediate response to the Matheson Defamatory Statement was
13    made by another professional wrestler Ryan Nemeth (Nemeth) who used
14     the handle “HotYoungBriley”. In Nemeth’s tweet Nemeth encouraged
15     violence to be committed on Plaintiff, “You’re a fucking loser, a liar, and a
16     monster. You deserve to be exposed and ended.” The apparent intended
17     consequence by Matheson and Nemeth in their statements was that an
18     act of violence be committed on Plaintiff or at least threats of acts of
19     violence be committed on Plaintiff. Matheson and Nemeth implicitly
20     intended on capitalizing on Nemeth’s intimidating size and aggressive
21     persona in professional wrestling to mobilize at least threats of violence be
22     committed upon Plaintiff.
23 36. Nemeth is a former roommate and friend of Plaintiff and was and is
24    fully aware that Matheson Defamatory Statement was false, Nemeth being
25     a professional wrestler made the statements to distance himself from
26     Plaintiff so that Nemeth would in the eyes of the public be “innocent” in the
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            9
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 10 of 34 Page ID #:10


        face of Matheson Defamatory Statement in order to save face with
 1      Nemeth’s “fans” in the professional wrestling community.
 2 37. On information and belief, both Matheson Defamatory Statement and
 3    Nemeth’s response are available to view by any person interested or who
 4      happens upon Matheson’s Twitter timeline. Also, no statement retracting
 5      Matheson Defamatory Statement or denouncing Nemeth’s statement has
 6      been made by Matheson. In fact, more threats of violence upon Plaintiff in
 7      social networking sites have been made directly or indirectly to Plaintiff.
 8 38. On or about June 21, 2020, used her twitter account with the handle
 9    “prograpslady” to make the statement, “I cannot stress enough that it’s
10      okay to feel bad but you’re only enabling if you knew what was going on
11      and did it anyways!! …” and then attached a reply to Matheson
12      Defamatory Statement, “Just read your story. I’m sorry I’m one of the
13      guilty ones that put money in that mans pocket. I know a couple of us feel
14      like enablers for supporting him.” (Matheson Second Statement)
15 39. In addition, since Matheson Defamatory Statement includes the
16    “#SpeakingOut” identifier, any person who google searches #SpeakingOut
17      will necessarily read Matheson Defamatory Statement.
18 40. Matheson Defamatory Statement is, and was, false, including that
19    Plaintiff did not assault Matheson in any way shape or form, sexual or
20      otherwise. Any intimate acts between Plaintiff and Matheson were made
21      with Matheson’s clear consent. Matheson pre-arranged to stay with and
22      spend the night with Plaintiff in the hotel room where Matheson and
23      Plaintiff had a consensual sexual encounter.
24
                                       I. CLAIM I
25                            (Libel against all Defendants)
26 41. Plaintiff incorporates by reference paragraphs 1 through 40 as though
27    fully set forth herein.
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            10
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 11 of 34 Page ID #:11


     42.   Defendant made and published the defamatory statements as
 1      specifically described above and herein,
 2            a. Matheson Defamatory Statement
 3 43. Defendant used at least Twitter, including on and in each of her own
 4    Twitter subscriptions, accounts, identities, and handles, to write, and
 5      thereby publish, the defamatory statements described above and
 6      incorporated by reference herein, which included, that (1) Plaintiff
 7      assaulted defendant; (2) Plaintiff committed a sexual battery on
 8      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
 9      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
10      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
11      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
12      threat and intimidation.
13 44. On information and belief, defendant did use other social media
14    websites to write, and thereby publish, the defamatory statements
15      described above and incorporated by reference herein.
16 45. Prior to publishing the defamatory statements, defendant was fully
17    aware that Twitter and the other social media websites used to publish
18      defendant’s defamatory statements described above and incorporated by
19      reference herein had members and subscribers located worldwide and
20      were connected to the professional wrestling industry, because defendant
21      was a user, subscriber and account holder of Twitter and had Twitter
22      handles and thus understood how Twitter and social media websites
23      worked.
24 46. Prior to publishing the defamatory statements, defendant was fully
25    aware that Twitter had a membership of approximately in excess of three
26      hundred million persons and that by publishing the defamatory
27      statements, the defamatory statements would be read by hundreds to
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            11
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 12 of 34 Page ID #:12


        thousands of Twitter’s membership, because defendant was a user,
 1      subscriber and account holder of Twitter and had Twitter handles and thus
 2      understood how Twitter and social media websites worked.
 3 47. Prior to publishing the defamatory statements, defendant was fully
 4    aware that publishing the defamatory statements described above and
 5      incorporated by reference herein would reach the eyes and ears of at
 6      least hundreds to thousands of persons, and that after defendant did
 7      publish the defamatory statements described above and incorporated by
 8      reference herein that the published defamatory statements did reach the
 9      eyes and ears of at least hundreds to thousands of persons, because
10      defendant was a user, subscriber and account holder of Twitter and had
11      Twitter handles and thus understood how Twitter and social media
12      websites worked.
13 48. Defendant published the defamatory statements described above and
14    incorporated by reference herein fully aware that Plaintiff lived in Los
15      Angeles, California and that Plaintiff was a professional wrestler and
16      promotor in the state of California. Defendant was fully aware that Plaintiff
17      was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
18      matches in bars in Los Angeles, California.
19 49. Defendant was fully aware that Defendant’s defamatory statements
20    described above and incorporated by reference herein would cause a
21      negative effect on Plaintiff as a professional wrestler and wrestling
22      promotor, i.e., defendant intended that the defamatory statements would
23      prevent Plaintiff from practicing as a professional wrestler and further
24      wrestling promotions. In addition, defendant was fully aware that because
25      of the defamatory statements, Plaintiff’s reputation would be damaged in
26      the community in California and the virtual community located in the world-
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            12
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 13 of 34 Page ID #:13


        wide-web that were related to Plaintiff’s as a professional wrestler and
 1      wrestling promotor
 2 50. It was, is, and has always been, untrue, and false, that (1) Plaintiff
 3    assaulted defendant; (2) Plaintiff committed a sexual battery on
 4      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
 5      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
 6      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
 7      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
 8      threat and intimidation.
 9 51. Defendant’s defamatory statements were not privileged and Plaintiff did
10    not consent to the publication of the defamatory statements. Plaintiff, in
11      fact, implored defendant to stop the publication of the defamatory
12      statements. Defendant responded by repeating more statements that (1)
13      Plaintiff assaulted defendant; (2) Plaintiff committed a sexual battery on
14      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
15      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
16      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
17      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
18      threat and intimidation.
19 52. Prior to publishing the defamatory statements, defendant knew and
20    otherwise were fully aware that the defamatory statements were not true.
21 53. Prior to publishing the defamatory statements, defendant acted in
22    reckless disregard for the truth in the defamatory statements by not
23      conducting any diligence, inquiry and investigation as to whether or not
24      the defamatory statements were true or false.
25 54. Prior to publishing the defamatory statements, defendant failed to use
26    reasonable care to determine the truth or falsity in the defamatory
27      statements by not conducting reasonable diligence, inquiry and
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            13
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 14 of 34 Page ID #:14


        investigation as to whether or not the defamatory statements were true or
 1      false.
 2 55. The hundreds to thousands of person who did read defendant’s
 3    defamatory statements on Twitter and other social media websites
 4      understood the defamatory statements to be of and concerning Plaintiff
 5      and were understood by the hundreds to thousands of persons to mean
 6      that (1) Plaintiff assaulted defendant; (2) Plaintiff committed a sexual
 7      battery on defendant; (3) Plaintiff committed (1) and (2) in a manner that
 8      would be considered a felony;(4) defendant engaged in sexual acts with
 9      Plaintiff without Defendant’s consent; and/or (5) defendant was forced by
10      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
11      fear, threat and intimidation.
12 56. Because of the facts and circumstances that were known to the
13    hundreds to thousands of readers of the defamatory statements, including
14      that Plaintiff was a professional wrestler and wrestling promotor in
15      California,
16         (1)The defamatory statements tended to injure Plaintiff as a
17            professional wrestler and wrestling promotor, and otherwise injure
18            Plaintiff whether or not as a professional wrestler and wrestling
19            promotor;
20         (2)The defamatory statements exposed Plaintiff to hatred, contempt,
21            ridicule, and shame by (1) persons residing in California; (2) persons
22            involved and interested in professional wrestling and wrestling
23            promotions; and (4) those persons using the world-wide-web
24            interested in Plaintiff, professional wrestling and wrestling
25            promotions; and
26         (3)The defamatory statements discouraged others from associating or
27            dealing with Plaintiff.
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             14
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 15 of 34 Page ID #:15


     57.   Defendant knew that the listeners and readers of the defamatory
 1      statements would be compelled to republish the defamatory statements to
 2      others by word of mouth, electronic communication and through social
 3      media websites and the persons who did hear and did read the
 4      defamatory statements did republish the defamatory statements to others,
 5      because defendant was a user, subscriber and account holder of Twitter
 6      and had Twitter handles and thus understood how Twitter and social
 7      media websites worked.
 8 58. Defendant’s defamatory statements caused Plaintiff to lose
 9    employment and income.
10 59. Defendant’s defamatory statements caused Plaintiff’s California and
11    virtual community to shun him, avoid him and hate him and further caused
12      Plaintiff’s California and virtual community to stop being his friend, stop
13      following him, or otherwise end any, and all, connection and association to
14      Plaintiff.
15 60. Plaintiff’s personal and professional reputation were harmed as a result
16    of defendant’s defamatory statements and such reputation is continuing to
17      be harmed because defendant continues to make the same defamatory
18      statements as described and continues to permit the defamatory
19      statements to go viral on social media websites.
20 61. Plaintiff sustained reputational and financial harm to his businesses,
21    professions and occupations as a result of the defamatory statements.
22 62. Plaintiff was damaged as set forth below and as follows,
23    WHEREFORE Plaintiff prays that this court grant relief in compensatory
24 damages, including special and general, against each defendant and in favor
25 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
26 correcting the defamatory statements, for equitable relief based on principles
27 that are fair and just, and for judgment as also set forth below.
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            15
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 16 of 34 Page ID #:16


        WHEREFORE, Plaintiff prays for judgment as further set forth below.
 1                                     II.CLAIM II
 2                          (Libel Per Se against defendant)
 3 63. Plaintiff incorporates by reference paragraphs 1 through 62 as though
 4    fully set forth herein.
 5 64. Defendant made and published the defamatory statements as
 6    specifically described above, which among other things falsely accused
 7      Plaintiff of committing a crime that was a felony, e.g., rape, assault, and
 8      sexual battery, and accused Plaintiff of being unfit and incompetent to
 9      practice in his profession as a professional wrestler and wrestling
10      promotor.
11 65. Defendant made and published the defamatory statements as
12    specifically described above and herein,
13            a. Matheson Defamatory Statement
14 66. Defendant used at least Twitter, including on and in each of her own
15    Twitter subscriptions, accounts, identities, and handles, to write, and
16      thereby publish, the defamatory statements described above and
17      incorporated by reference herein, which included, that (1) Plaintiff
18      assaulted defendant; (2) Plaintiff committed a sexual battery on
19      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
20      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
21      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
22      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
23      threat and intimidation.
24 67. On information and belief, defendant did use other social media
25    websites to write, and thereby publish, the defamatory statements
26      described above and incorporated by reference herein.
27
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            16
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 17 of 34 Page ID #:17


     68.   Prior to publishing the defamatory statements, defendant was fully
 1      aware that Twitter and the other social media websites used to publish
 2      defendant’s defamatory statements described above and incorporated by
 3      reference herein had members and subscribers located worldwide and
 4      were connected to the professional wrestling industry, because defendant
 5      was a user, subscriber and account holder of Twitter and had Twitter
 6      handles and thus understood how Twitter and social media websites
 7      worked.
 8 69. Prior to publishing the defamatory statements, defendant was fully
 9    aware that Twitter had a membership of approximately in excess of three
10      hundred million persons and that by publishing the defamatory
11      statements, the defamatory statements would be read by hundreds to
12      thousands of Twitter’s membership, because defendant was a user,
13      subscriber and account holder of Twitter and had Twitter handles and thus
14      understood how Twitter and social media websites worked.
15 70. Prior to publishing the defamatory statements, defendant was fully
16    aware that publishing the defamatory statements described above and
17      incorporated by reference herein would reach the eyes and ears of at
18      least hundreds to thousands of persons, and that after defendant did
19      publish the defamatory statements described above and incorporated by
20      reference herein that the published defamatory statements did reach the
21      eyes and ears of at least hundreds to thousands of persons, because
22      defendant was a user, subscriber and account holder of Twitter and had
23      Twitter handles and thus understood how Twitter and social media
24      websites worked.
25 71. Defendant published the defamatory statements described above and
26    incorporated by reference herein fully aware that Plaintiff lived in Los
27      Angeles, California and that Plaintiff was a professional wrestler and
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            17
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 18 of 34 Page ID #:18


        promotor in the state of California. Defendant was fully aware that Plaintiff
 1      was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
 2      matches in bars in Los Angeles, California.
 3 72. Defendant was fully aware that Defendant’s defamatory statements
 4    described above and incorporated by reference herein would cause a
 5      negative effect on Plaintiff as a professional wrestler and wrestling
 6      promotor, i.e., defendant intended that the defamatory statements would
 7      prevent Plaintiff from practicing as a professional wrestler and further
 8      wrestling promotions. In addition, defendant was fully aware that because
 9      of the defamatory statements, Plaintiff’s reputation would be damaged in
10      the community in California and the virtual community located in the world-
11      wide-web that were related to Plaintiff’s as a professional wrestler and
12      wrestling promotor
13 73. It was, is, and has always been, untrue, and false, that (1) Plaintiff
14    assaulted defendant; (2) Plaintiff committed a sexual battery on
15      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
16      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
17      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
18      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
19      threat and intimidation.
20 74. Defendant’s defamatory statements were not privileged and Plaintiff did
21    not consent to the publication of the defamatory statements. Plaintiff, in
22      fact, implored defendant to stop the publication of the defamatory
23      statements. Defendant responded by repeating more statements that (1)
24      Plaintiff assaulted defendant; (2) Plaintiff committed a sexual battery on
25      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
26      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
27      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            18
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 19 of 34 Page ID #:19


        to engage in sexual acts with Plaintiff, forced meaning the use of fear,
 1      threat and intimidation.
 2 75. Prior to publishing the defamatory statements, defendant knew and
 3    otherwise were fully aware that the defamatory statements were not true.
 4 76. Prior to publishing the defamatory statements, defendant acted in
 5    reckless disregard for the truth in the defamatory statements by not
 6      conducting any diligence, inquiry and investigation as to whether or not
 7      the defamatory statements were true or false.
 8 77. Prior to publishing the defamatory statements, defendant failed to use
 9    reasonable care to determine the truth or falsity in the defamatory
10      statements by not conducting reasonable diligence, inquiry and
11      investigation as to whether or not the defamatory statements were true or
12      false.
13 78. The hundreds to thousands of person who did read defendant’s
14    defamatory statements on Twitter and other social media websites
15      understood the defamatory statements to be of and concerning Plaintiff
16      and were understood by the hundreds to thousands of persons to mean
17      that (1) Plaintiff assaulted defendant; (2) Plaintiff committed a sexual
18      battery on defendant; (3) Plaintiff committed (1) and (2) in a manner that
19      would be considered a felony;(4) defendant engaged in sexual acts with
20      Plaintiff without Defendant’s consent; and/or (5) defendant was forced by
21      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
22      fear, threat and intimidation.
23 79. Because of the facts and circumstances that were known to the
24    hundreds to thousands of readers of the defamatory statements, including
25      that Plaintiff was a professional wrestler and wrestling promotor in
26      California,
27      (1) The defamatory statements tended to injure Plaintiff as a professional
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            19
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 20 of 34 Page ID #:20


           wrestler and wrestling promotor, and otherwise injure Plaintiff whether
 1         or not as a professional wrestler and wrestling promotor;
 2      (2) The defamatory statements exposed Plaintiff to hatred, contempt,
 3         ridicule, and shame by (1) persons residing in California; (2) persons
 4         involved and interested in professional wrestling and wrestling
 5         promotions; and (4) those persons using the world-wide-web interested
 6         in Plaintiff, professional wrestling and wrestling promotions; and
 7      (3) The defamatory statements discouraged others from associating or
 8         dealing with Plaintiff.
 9 80. Defendant knew that the listeners and readers of the defamatory
10    statements would be compelled to republish the defamatory statements to
11      others by word of mouth, electronic communication and through social
12      media websites and the persons who did hear and did read the
13      defamatory statements did republish the defamatory statements to others,
14      because defendant was a user, subscriber and account holder of Twitter
15      and had Twitter handles and thus understood how Twitter and social
16      media websites worked.
17 81. Defendant’s defamatory statements caused Plaintiff to lose
18    employment and income.
19 82. Defendant’s defamatory statements caused Plaintiff’s California and
20    virtual community to shun him, avoid him and hate him and further caused
21      Plaintiff’s California and virtual community to stop being his friend, stop
22      following him, or otherwise end any, and all, connection and association to
23      Plaintiff.
24 83. Plaintiff’s personal and professional reputation were harmed as a result
25    of defendant’s defamatory statements and such reputation is continuing to
26      be harmed because defendant continues to make the same defamatory
27      statements as described and continues to permit the defamatory
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            20
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 21 of 34 Page ID #:21


        statements to go viral on social media websites.
 1 84. Plaintiff sustained reputational and financial harm to his businesses,
 2    professions and occupations as a result of the defamatory statements.
 3 85. Plaintiff was damaged as set forth below and as follows,
 4    WHEREFORE Plaintiff prays that this court grant relief in compensatory
 5 damages, including special and general, against each defendant and in favor
 6 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
 7 correcting the defamatory statements, for equitable relief based on principles
 8 that are fair and just, and for judgment as also set forth below.
 9      WHEREFORE, Plaintiff prays for judgment as further set forth below.
10                                    III.CLAIM III
11                           (Trade Libel against defendant)
12 86. Plaintiff incorporates by reference paragraphs 1 through 85 as though
13    fully set forth herein.
14 87. Defendant made and published the defamatory statements as
15    specifically described above, which among other things falsely accused
16      Plaintiff of committing and rendering unprofessional and substandard
17      services as a professional wrestler, wrestling promotor, and additionally
18      tarnished the “Joey Ryan” brand name. Plaintiff has spent over twenty
19      years in developing his brand by promoting his wrestling, personality, and
20      character portrayal of “Joey Ryan” more immediately, through social
21      media websites, including Twitter, Facebook, YouTube, Patreon and
22      Cameo. Patreon and Cameo garnered monthly revenues to Plaintiff. The
23      Joey Ryan brand also generated revenues in merchandising, ironically
24      purchased by some of Joey Ryan’s false accusers.
25 88. Defendant made and published the defamatory statements as
26    specifically described above and herein,
27            a. Matheson Defamatory Statement;
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            21
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 22 of 34 Page ID #:22


              b. Matheson Second Statement.
 1 89. Defendant used at least Twitter, including on and in each of her own
 2    Twitter subscriptions, accounts, identities, and handles, to write, and
 3      thereby publish, the defamatory statements described above and
 4      incorporated by reference herein, which included, that (1) Plaintiff
 5      assaulted defendant; (2) Plaintiff committed a sexual battery on
 6      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
 7      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
 8      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
 9      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
10      threat and intimidation.
11 90. On information and belief, defendant did use other social media
12    websites to write, and thereby publish, the defamatory statements
13      described above and incorporated by reference herein.
14 91. Prior to publishing the defamatory statements, defendant was fully
15    aware that Twitter and the other social media websites used to publish
16      defendant’s defamatory statements described above and incorporated by
17      reference herein had members and subscribers located worldwide and
18      were connected to the professional wrestling industry, because defendant
19      was a user, subscriber and account holder of Twitter and had Twitter
20      handles and thus understood how Twitter and social media websites
21      worked.
22 92. Prior to publishing the defamatory statements, defendant was fully
23    aware that Twitter had a membership of approximately in excess of three
24      hundred million persons and that by publishing the defamatory
25      statements, the defamatory statements would be read by hundreds to
26      thousands of Twitter’s membership, because defendant was a user,
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            22
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 23 of 34 Page ID #:23


        subscriber and account holder of Twitter and had Twitter handles and thus
 1      understood how Twitter and social media websites worked.
 2 93. Prior to publishing the defamatory statements, defendant was fully
 3    aware that publishing the defamatory statements described above and
 4      incorporated by reference herein would reach the eyes and ears of at
 5      least hundreds to thousands of persons, and that after defendant did
 6      publish the defamatory statements described above and incorporated by
 7      reference herein that the published defamatory statements did reach the
 8      eyes and ears of at least hundreds to thousands of persons, because
 9      defendant was a user, subscriber and account holder of Twitter and had
10      Twitter handles and thus understood how Twitter and social media
11      websites worked.
12 94. Defendant published the defamatory statements described above and
13    incorporated by reference herein fully aware that Plaintiff lived in Los
14      Angeles, California and that Plaintiff was a professional wrestler and
15      promotor in the state of California. Defendant was fully aware that Plaintiff
16      was a principal of Bar Wrestling and that Bar Wrestling promoted wrestling
17      matches in bars in Los Angeles, California.
18 95. Defendant was fully aware that Defendant’s defamatory statements
19    described above and incorporated by reference herein would cause a
20      negative effect on Plaintiff as a professional wrestler and wrestling
21      promotor, i.e., defendant intended that the defamatory statements would
22      prevent Plaintiff from practicing as a professional wrestler and further
23      wrestling promotions. In addition, defendant was fully aware that because
24      of the defamatory statements, Plaintiff’s reputation would be damaged in
25      the community in California and the virtual community located in the world-
26      wide-web that were related to Plaintiff’s as a professional wrestler and
27      wrestling promotor
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            23
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 24 of 34 Page ID #:24


     96.   It was, is, and has always been, untrue, and false, that (1) Plaintiff
 1      assaulted defendant; (2) Plaintiff committed a sexual battery on
 2      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
 3      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
 4      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
 5      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
 6      threat and intimidation.
 7 97. Defendant’s defamatory statements were not privileged and Plaintiff did
 8    not consent to the publication of the defamatory statements. Plaintiff, in
 9      fact, implored defendant to stop the publication of the defamatory
10      statements. Defendant responded by repeating more statements that (1)
11      Plaintiff assaulted defendant; (2) Plaintiff committed a sexual battery on
12      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
13      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
14      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
15      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
16      threat and intimidation.
17 98. Prior to publishing the defamatory statements, defendant knew and
18    otherwise were fully aware that the defamatory statements were not true.
19 99. Prior to publishing the defamatory statements, defendant acted in
20    reckless disregard for the truth in the defamatory statements by not
21      conducting any diligence, inquiry and investigation as to whether or not
22      the defamatory statements were true or false.
23 100. Prior to publishing the defamatory statements, defendant failed to use
24   reasonable care to determine the truth or falsity in the defamatory
25      statements by not conducting reasonable diligence, inquiry and
26      investigation as to whether or not the defamatory statements were true or
27      false.
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            24
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 25 of 34 Page ID #:25


     101. The hundreds to thousands of person who did read defendant’s
 1      defamatory statements on Twitter and other social media websites
 2      understood the defamatory statements to be of and concerning Plaintiff
 3      and were understood by the hundreds to thousands of persons to mean
 4      that (1) Plaintiff assaulted defendant; (2) Plaintiff committed a sexual
 5      battery on defendant; (3) Plaintiff committed (1) and (2) in a manner that
 6      would be considered a felony;(4) defendant engaged in sexual acts with
 7      Plaintiff without Defendant’s consent; and/or (5) defendant was forced by
 8      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 9      fear, threat and intimidation.
10 102. Because of the facts and circumstances that were known to the
11   hundreds to thousands of readers of the defamatory statements, including
12      that Plaintiff was a professional wrestler and wrestling promotor in
13      California,
14      (1) The defamatory statements tended to injure Plaintiff as a professional
15         wrestler and wrestling promotor, and otherwise injure Plaintiff whether
16         or not as a professional wrestler and wrestling promotor;
17      (2) The defamatory statements exposed Plaintiff to hatred, contempt,
18         ridicule, and shame by (1) persons residing in California; (2) persons
19         involved and interested in professional wrestling and wrestling
20         promotions; and (4) those persons using the world-wide-web interested
21         in Plaintiff, professional wrestling and wrestling promotions; and
22      (3) The defamatory statements discouraged others from associating or
23         dealing with Plaintiff.
24 103. Defendant knew that the listeners and readers of the defamatory
25   statements would be compelled to republish the defamatory statements to
26      others by word of mouth, electronic communication and through social
27      media websites and the persons who did hear and did read the
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            25
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 26 of 34 Page ID #:26


        defamatory statements did republish the defamatory statements to others,
 1      because defendant was a user, subscriber and account holder of Twitter
 2      and had Twitter handles and thus understood how Twitter and social
 3      media websites worked.
 4 104. Defendant’s defamatory statements caused Plaintiff to lose
 5   employment and income.
 6 105. Defendant’s defamatory statements caused Plaintiff’s California and
 7   virtual community to shun him, avoid him and hate him and further caused
 8      Plaintiff’s California and virtual community to stop being his friend, stop
 9      following him, or otherwise end any, and all, connection and association to
10      Plaintiff.
11 106. Plaintiff’s personal and professional reputation were harmed as a result
12   of defendant’s defamatory statements and such reputation is continuing to
13      be harmed because defendant continues to make the same defamatory
14      statements as described and continues to permit the defamatory
15      statements to go viral on social media websites.
16 107. Plaintiff sustained reputational and financial harm to his businesses,
17   professions and occupations as a result of the defamatory statements.
18 108. Plaintiff was damaged as set forth below and as follows,
19   WHEREFORE Plaintiff prays that this court grant relief in compensatory
20 damages, including special and general, against each defendant and in favor
21 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
22 correcting the defamatory statements, for equitable relief based on principles
23 that are fair and just, and for judgment as also set forth below.
24      WHEREFORE Plaintiff prays that this court grant relief in compensatory
25 damages, including special and general, against each defendant and in favor
26 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
27
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            26
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 27 of 34 Page ID #:27


     correcting the defamatory statements, for equitable relief based on principles
 1 that are fair and just, and for judgment as also set forth below.
 2    WHEREFORE, Plaintiff prays for judgment as further set forth below
 3                                     IV.CLAIM IV
 4                           (False Light against defendant)
 5 109. Plaintiff incorporates by reference paragraphs 1 through 108 as though
 6   fully set forth herein.
 7 110. Defendant published the defamatory statements as specifically
 8   described above and incorporated herein, as
 9            a. Matheson Defamatory Statement;
10            b. Matheson Second Statement.
11       and the statements showed Plaintiff in a false light.
12 111. The false light was highly offensive to a reasonable person in Plaintiff’s
13   position, because Plaintiff did not rape, assault, commit sexual battery on
14      any person.
15 112. Defendant knew that the publication of the defamatory statements
16   would create a false impression that (1) Plaintiff assaulted defendant; (2)
17      Plaintiff committed a sexual battery on defendant; (3) Plaintiff committed
18      (1) and (2) in a manner that would be considered a felony;(4) defendant
19      engaged in sexual acts with Plaintiff without Defendant’s consent; and/or
20      (5) defendant was forced by Plaintiff to engage in sexual acts with Plaintiff,
21      forced meaning the use of fear, threat and intimidation.
22 113. Defendant’s defamatory statements were not privileged and Plaintiff did
23   not consent to the publication of the defamatory statements. Plaintiff, in
24      fact, implored defendant to stop the publication of the defamatory
25      statements.
26 114. Prior to publishing the defamatory statements, defendant knew that
27   publishing the defamatory statements would create a false impression
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            27
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 28 of 34 Page ID #:28


        about Plaintiff.
 1 115. Prior to publishing the defamatory statements, defendant acted in
 2   reckless disregard for the truth in the defamatory statements by not
 3      conducting any diligence, inquiry and investigation as to whether or not
 4      the defamatory statements were true or false.
 5 116. Prior to publishing the defamatory statements, defendant failed to use
 6   reasonable care to determine the truth or falsity in the defamatory
 7      statements by not conducting reasonable diligence, inquiry and
 8      investigation as to whether or not the defamatory statements were true or
 9      false.
10 117. Plaintiff sustained reputational and financial harm as result of
11   defendant’s publication of the defamatory statements.
12         WHEREFORE Plaintiff requests that this court grant relief in
13 compensatory damages, including special and general, against each
14 defendant and in favor of Plaintiff in the amount of $5,000.000.00, for an
15 order retracting and correcting the defamatory statements and any equitable
16 relief based on principles that are fair and just.
17      WHEREFORE, Plaintiff prays for judgment as further set forth below
18                                     V.CLAIM V
19           (Intentional Infliction of Emotional Distress against defendant)
20 118. Plaintiff incorporates by reference paragraphs 1 through 117 as though
21   fully set forth herein.
22 119. Defendant published the defamatory statements as specifically
23   described above and incorporated herein, as
24               a. Matheson Defamatory Statement;
25               b. Matheson Second Statement
26 120. Defendant’s conduct was outrageous.
27 121. Defendant’s conduct was intended by each defendant, or carried out in
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            28
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 29 of 34 Page ID #:29


        reckless disregard, to cause Plaintiff emotional distress.
 1 122. Plaintiff suffered severe emotional distress.
 2 123. Defendant’s conduct was a substantial factor in causing Plaintiff’s
 3   emotional distress.
 4      WHEREFORE Plaintiff prays that this court grant relief in compensatory
 5 damages, including special and general, against each defendant and in favor
 6 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
 7 correcting the defamatory statements, for equitable relief based on principles
 8 that are fair and just, and for judgment as also set forth below.
 9      WHEREFORE, Plaintiff prays for judgment as further set forth below
10                                        VI.CLAIM VI
11               (Negligent Infliction of Emotional Distress against defendant)
12 124. Plaintiff incorporates by reference paragraphs 1 through 123 as though
13   fully set forth herein.
14 125. Defendant published the defamatory statements as specifically
15   described above and incorporated herein as,
16               a. Matheson Defamatory Statement
17               b. Matheson Second Statement
18 126. Prior to publishing the defamatory statements, defendant failed to use
19   reasonable care to determine the truth or falsity in the defamatory
20      statements by not conducting reasonable diligence, inquiry and
21      investigation as to whether or not the defamatory statements were true or
22      false.
23 127. Defendant was at least negligent.
24 128. Plaintiff suffered severe emotional distress.
25 129. Defendant’s negligent conduct was a substantial factor in causing
26      Plaintiff’s emotional distress.
27
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                              29
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 30 of 34 Page ID #:30


           WHEREFORE Plaintiff prays that this court grant relief in compensatory
 1 damages, including special and general, against each defendant and in favor
 2 of Plaintiff in the amount of $5,000.000.00, for an order retracting and
 3 correcting the defamatory statements, for equitable relief based on principles
 4 that are fair and just, and for judgment as also set forth below.
 5      WHEREFORE, Plaintiff prays for judgment as further set forth below.
 6                                    VII.CLAIM VII
 7                        (Injunctive Relief - against defendant)
 8 130. Plaintiff incorporates by reference paragraphs 1 through 131 as though
 9   fully set forth herein.
10 131. Defendant has caused irreparable harm to Plaintiff’s businesses, in
11   reputation, in income, in the goodwill in the business that no amount of
12      damages could adequately compensate Plaintiff for injuries he sustained,
13      is sustaining and will sustain, because defendant’s defamatory statements
14      continue to be posted on internet websites such as Twitter, and defendant
15      continues to assert that the statements are true thereby destroying
16      Plaintiff’s reputation and business in an ongoing and continuous manner.
17 132. Defendant continues to publish the defamatory statements on social
18   media making it impossible for Plaintiff to practice as a professional
19      wrestler and wrestling promotor and thus limiting Plaintiff’s income,
20      making the harm ongoing.
21 133. Defendant’s conduct is a substantial factor in Plaintiff’s ongoing harm.
22 134. Plaintiff prays this court for an order enjoining defendant from making
23   and publishing any, and all, defamatory statements that (1) Plaintiff
24      assaulted defendant; (2) Plaintiff committed a sexual battery on
25      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
26      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
27      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            30
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 31 of 34 Page ID #:31


        to engage in sexual acts with Plaintiff, forced meaning the use of fear,
 1      threat and intimidation
 2 135. Plaintiff prays this court for an injunction ordering to retract the
 3   defamatory statements and to take the defamatory statements down from
 4      the websites in which the statements were made and published;
 5      specifically defendant should retract and take down any, and all,
 6      defamatory statements made and published by defendant that (1) Plaintiff
 7      assaulted defendant; (2) Plaintiff committed a sexual battery on
 8      defendant; (3) Plaintiff committed (1) and (2) in a manner that would be
 9      considered a felony;(4) defendant engaged in sexual acts with Plaintiff
10      without Defendant’s consent; and/or (5) defendant was forced by Plaintiff
11      to engage in sexual acts with Plaintiff, forced meaning the use of fear,
12      threat and intimidation; and any iteration of such statements,
13                                    VIII.CLAIM VIII
14                         (Declaratory Relief against Defendant)
15 136. Plaintiff incorporates by reference paragraphs 1 through 135 as though
16   fully set forth herein.
17 137. So that Plaintiff may present to social media websites that the herein
18   defamatory statements violate the terms and conditions of social media
19      websites, if they do, regarding publication of false and defamatory
20      statements that tend to harass and harm other persons, Plaintiff prays that
21      this this court declare as false statements that (1) Plaintiff assaulted
22      defendant; (2) Plaintiff committed a sexual battery on defendant; (3)
23      Plaintiff committed (1) and (2) in a manner that would be considered a
24      felony;(4) defendant engaged in sexual acts with Plaintiff without
25      Defendant’s consent; and/or (5) defendant was forced by Plaintiff to
26      engage in sexual acts with Plaintiff, forced meaning the use of fear, threat
27      and intimidation
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            31
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 32 of 34 Page ID #:32


                                   PRAYER FOR RELIEF
 1           Plaintiff, MEEHAN, prays as to the first through eighth claims:
 2 1.        Award Plaintiff $200,000.00 in economic damages as to each
 3           defendant or the amount lost by Plaintiff as a result of defendant’s
 4           conduct multiplied by the months from June 21, 2020 to the date of the
 5           award of economic damages;
 6 2.        Award Plaintiff $5,000,000.00 as to each defendant in non-economic
 7           damages.
 8 3.        Order an injunction permanently restraining and enjoining defendant as
 9           set forth in Claim VII including:
10 a. Preventing defendant from making and publishing the defamatory
11    statements or any iteration of the defamatory statements as set forth
12      above and herein;
13 b. Ordering defendant to retract the defamatory statements as set forth
14   above and herein;
15 c. Ordering defendant to direct any, and all, websites that defendant posted
16    the defamatory statements as set forth above and herein, to delete the
17      defamatory statements;
18 4.        Award Plaintiff his actual damages;
19 5.        Award Plaintiff his costs, investigatory fees and expenses to the fullest
20           extent provided by law;
21 6.        Award punitive and exemplary damages against defendant and in favor
22           of Plaintiff in the sum of $10,000,000.00 by reason of defendants’, and
23           each of them, malice, hatred, ill-will, despicable and intentional acts.
24
25
26
27 ///////
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                                 32
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 33 of 34 Page ID #:33


     7.    Awarding Plaintiff such additional and further relief as the Court deems
 1         just and proper.
 2 Dated: September 30, 2020
 3                                       UTZURRUM LAW OFFICES, A.P.C.
 4
 5
 6                                       By:        /s/ Joe Utzurrum
 7                                       Joe Utzurrum, Attorney for Plaintiff,
                                         JOSEPH R. MEEHAN
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            33
     Case 2:20-cv-08982 Document 1 Filed 09/30/20 Page 34 of 34 Page ID #:34


   UTZURRUM LAW OFFICES, A.P.C.
 1 Joe Utzurrum, Esq.
   Cal Bar Number 171701
 2 11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025
 3 Tele 310.887.1837
   Email joe@ulawoffices.com
 4
 5 Attorneys for Plaintiff, JOSEPH R.
   MEEHAN
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11 JOSEPH R. MEEHAN,                   ) Case No.
                                       )
12                    Plaintiff,       ) DEMAND FOR JURY TRIAL
13                                     )
                vs.                    )
14                                     )
     DANIELLE MATHESON,                )
15                                     )
                      Defendant,       )
16                                     )
17                                     )
         Plaintiff, JOSEPH R. MEEHAN, hereby, by and through its counsel of
18
     record, request and demand that the case and matters therein be tried in
19
     front of a jury.
20
     Dated: September 30, 2020
21
                                         UTZURRUM LAW OFFICES, A.P.C.
22
23
24
                                         By:         /s/ Joe Utzurrum
25
                                         Joe Utzurrum, Attorney for Plaintiff,
26
                                         JOSEPH R. MEEHAN
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            34
